Plaintiff, a seaman, sues to recover damages for the alleged negligence of the defendant in failing to provide adequate medical care. The venue is laid in Kings County. Plaintiff, concededly, is a resident of New York County. The defendant moved to change the venue from Kings County to New York County pursuant to section 182 of the Civil Practice Act on the ground that both parties are residents of New York County and that defendant has its principal place of business in New York County. Its certificate of incorporation recites that its principal place of business is in that county. Defendant appeals from the order denying its motion. Order reversed on the law, with $10 costs and disbursements, and motion to change the venue granted, with $10 costs. (Lageza V. Chelsea Fibre Mills, 135 App. Div. 731; Poland, v. United Traction Co., 88 App. Div. 281, affd. on opinion below, 177 N. Y. 557; Bay v. Bee Line, 180 Mise. 172.) The fact that the defendant has a pier in the county of Kings does not make it a resident of Kings County. Nolan, P. J., Carswell, Adel, Sneed and MaeCrate, JJ., concur.